£’    L«-                Case 1:20-cv-02773-RDB Document 1-9 Filed 09/23/20 Page 1 of 3

                           CIRCUIT COURT FOR BALTIMORE COUNTY, MARYLAND
                           401 Bosley Avenue, P.O. Box 6754
                           Towson, MD 21285-6754
                           Main: 410-887-2601 Fax: 410-887-3062


                                                                       Case Number:                    C-03-CV-20-002957
                                                           Other Reference Numbers:

     NOVA SERVICES INC. VS. RECLEIM NOVA, LLC, ET AL.
                                                                                                            Date: 8/18/2020

                                WRIT OF ATTACHMENT BEFORE JUDGMENT - EXECUTION

     Judgment Creditor                                                Judgment Creditor Attorney
     NOVA SERVICES INC                                                Michael P Smith
     A Maryland Corporation                                           Stephen J Nolan
     2500 Grays Road                                                  Smith, Gildea & Schmidt, LLC
     Dundalk, Maryland 21222                                          600 Washington Ave, Suite 200
                                                                      Towson, MD 21204



     vs

     Judgment Debtor

     RECLEIM NOVA LLC
     A Delaware Limited Liability Company
     34 Old Ivy Road, Suite 200
     Atlanta, Georgia 30342
     Serve on Resident Agent:
     The Corporation Trust Incorporated
     2405 York Road, Ste. 201
     Timonium, Maryland 21093




          Amount Claimed:
           Interest Amount:
               Interest Rate:
               Interest Date:
                Court Costs:
                  Comment:

     STATE OF MARYLAND, BALTIMORE COUNTY, TO WIT:

     TO: Sheriff of Baltimore County
            You are hereby directed to levy upon the property of the Judgment Debtor to satisfy a money judgment in
     accordance with the attached instructions.

     TO THE JUDGMENT DEBTOR:

     BACC-V-019 (02/2019)                               Page 1 of 3                                    8/18/2020 2:59 PM
 V*            Case 1:20-cv-02773-RDB Document 1-9 Filed 09/23/20 Page 2 of 3
Nova Services Inc. vs. Recleim Nova, LLC, et al.                                   Case Number: C-03-CV-20-002957
                                                                                         Other Reference Number(s):

       You are hereby notified that Federal and State exemptions may be available to you, and you have the right to
move for the release of property specified in the Sheriffs schedule from the levy.

WITNESS the Honorable Chief Judge of the Fifth Judicial Circuit of Maryland.

                                                                  /• £ns/^—
                                                     Julie L. Ensor
                                                     Clerk of the Circuit Court




BACC-V-019 (Rev. 02/2019)                           Page 2 of 3                                     8/18/2020 2:59 PM
•*/ •       ■X»
                              Case 1:20-cv-02773-RDB Document 1-9 Filed 09/23/20 Page 3 of 3
        Nova Services'Inc. vs. Kecleim Nova, LLC, et al.                                                   Case Number: C-03-CV-20-002957
                                                                                                                 Other Reference Number(s):

                                                           ****SHERIFF’S RETURN****
                                                             (Please Print All Information)

        I                                                  ID#                         of the
                          (Serving Sheriff’s NameO
        County Sheriffs Office represent to the Honorable Court that I:
                (1) Served,
                                                                                 (Name of Person Served)
        on                                                       at
                                 (Date of Service)                                                 (Location of Service)
                                                                                    with the following:
                                 I |    Summons                       I | Counter Complaint
                                 I |    Complaint                     I I Interrogatories
                                 I | Motions                          I I Domestic Violence Order
                                 I |    Show Cause Order              □ Other
                                                                                                              (Please specify)

                       (2) Was unable to serve because:
                                 I | Moved left no forwarding address            I I No such address
                                 I | Address not in jurisdiction                 I I Other
                                                                                                              (Please specify)



        Sheriff fee: $
                                                                                                (Serving Sheriffs Signature & Date)


        INSTRUCTIONS TO SHERIFFS OFFICE:

                  1. This summons is effective for service only if served 60 days after the date issued.
                  2. Proof of Service shall set out the name of the person served, date and the particular place and manner of service.
                     If service is not made, please state the reasons.
                  3. Return of served or unserved process shall be made promptly.




        BACC-V-019 (Rev. 02/2019)                                     Page 3 of 3                                                8/18/2020 2:59 PM
